



IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 UNITED STATES OF AMERICA
:
 
Plaintiff
:
 
 
:
 Crim. No. 12-CR-00291
v.
:
 
 
:
 (J. Conner)
 
:
 
 MONEYGRAM INTERNATIONAL, INC.,
:
 
Defendant
:
 



AMENDMENT TO AMENDMENT TO AND EXTENSION
OF DEFERRED PROSECUTION AGREEMENT
MoneyGram International, Inc., (the "Company") and the United States Department
of Justice, Criminal Division, Money Laundering and Asset Recovery Section and
the United States Attorney's Office for the Middle District of Pennsylvania (
collectively the "Department'') hereby agree that the eleventh paragraph of the
Amendment to and Extension of Deferred Prosecution Agreement is amended to read
as follows:
11. The Company shall pay the sum of $70 million plus any associated transfer
fees within ten (10) business days after the date this Court grants the
accompanying Order Tolling the Speedy Trial Act Pursuant to the Joint Motion to
Amend and Extend the Deferred Prosecution Agreement, pursuant to payment
instructions as directed the Department in its discretion. Company shall pay the
remaining sum of $55 million plus any associated transfer fees within
twenty-four (24) months of the date this Amendment is executed, no later than
November 8, 2020, pursuant to payment instructions as directed by the Department
in its sole discretion.
All other terms of the Deferred Prosecution Agreement and Amendment to and
Extension of Deferred Prosecution Agreement remain in full force and effect
through the end of the Extended Term.


AGREED:
 
 
FOR MONEYGRAM INTERNATIONAL, INC.,
 
 
 
 
 
Date: 2/24/2020
 
/s/  W. Alexander Holmes
 
 
W. Alexander Holmes
 
 
Chief Executive Officer
MoneyGram International, Inc.
 
 
 
Date: 2/24/2020
 
s/ Ephraim Wernick
 
 
Ephraim Wernick
 
 
Vinson & Elkins, LLP



1

--------------------------------------------------------------------------------





FOR THE DEPARTMENT OF JUSTICE:
 
 
 
 
 
DAVID J. FREED
 
DEBORAH L. CONNOR
United States Attorney
 
Chief, Money Laundering and Asset Recovery Section
Middle District of Pennsylvania
 
United States Department of Justice
 
 
 
 
 
 
/s/ Kim Douglas Daniel
 
/s/ Margaret A. Moeser
KIM DOUGLAS DANIEL
 
MARGARET A. MOESER
Assistant U.S. Attorney
 
Senior Trial Attorney



2